


Exhibit 10.2

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

1.                                      Purpose.  The purpose of the AMC
Entertainment Holdings, Inc. 2013 Equity Incentive Plan is to further align the
interests of eligible participants with those of the Company’s stockholders by
providing long-term incentive compensation opportunities tied to the performance
of the Company and its Common Stock.  The Plan is intended to advance the
interests of the Company and increase stockholder value by attracting, retaining
and motivating key personnel upon whose judgment, initiative and effort the
successful conduct of the Company’s business is largely dependent.

 

2.                                      Definitions.  Wherever the following
capitalized terms are used in the Plan, they shall have the meanings specified
below:

 

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Cash Performance Award or Stock Award
granted under the Plan.

 

“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant.

 

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act

 

“Board” means the Board of Directors of the Company.

 

“Cash Performance Award” means an Award that is denominated by a cash amount to
an Eligible Person under Section 10 hereof and payable based upon the attainment
of pre-established business and/or individual Performance Goals over a specified
performance period.

 

“Cause” shall have the meaning set forth in Section 13.2 hereof.

 

“Change in Control” shall have the meaning set forth in Section 12.2 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.

 

“Common Stock” means the Company’s Class A common stock, par value $0.01 per
share.

 

“Company” means AMC Entertainment Holdings, Inc., a Delaware corporation or any
successor thereto.

 

--------------------------------------------------------------------------------


 

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.

 

“Effective Date” shall have the meaning set forth in Section 15.1 hereof.

 

“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, the closing price as reported on the New York
Stock Exchange or other principal exchange on which the Common Stock is then
listed on such date or if the Common Stock was not traded on such date, then on
the next preceding trading day that the Common Stock was traded on such
exchange, as reported by such responsible reporting service as the Committee may
select.  If the Common Stock is not listed on any such exchange, “Fair Market
Value” shall be such value as determined by the Board in its discretion and, to
the extent necessary, shall be determined in a manner consistent with
Section 409A of the Code and the regulations thereunder.

 

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

 

“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

 

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

“Performance Criteria” shall have the meaning set forth in Section 10.3 hereof.

 

“Performance Goals” shall have the meaning set forth in Section 10.4 hereof.

 

“Performance Stock Unit” means a Restricted Stock Unit denominated as a
Performance Stock Unit under Section 9.2 hereof, to be paid or distributed based
upon the attainment of pre-established business and/or individual Performance
Goals over a specified performance period.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

2

--------------------------------------------------------------------------------


 

“Plan” means the AMC Entertainment Holdings, Inc. 2013 Equity Incentive Plan as
set forth herein, effective and as may be amended from time to time as provided
in Section 15 hereof.

 

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.

 

“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company, as applicable.

 

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.

 

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.

 

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

 

“Wanda Group” means Dalian Wanda Group Co., Ltd. and its Subsidiaries.

 

3.                                      Administration.

 

3.1                               Committee Members.  The Plan shall be
administered by a Committee comprised of no fewer than two members of the Board
who are appointed by the Board to administer the Plan.  To the extent deemed
necessary by the Board, each Committee member shall satisfy the requirements for
(i) an “independent director” under rules adopted by the New York Stock Exchange
or other principal exchange on which the Common Stock is then listed, (ii) a
“nonemployee director” for purposes of such Rule 16b-3 under the Exchange Act
and (iii) an

 

3

--------------------------------------------------------------------------------


 

“outside director” under Section 162(m) of the Code.  Notwithstanding the
foregoing, the mere fact that a Committee member shall fail to qualify under any
of the foregoing requirements shall not invalidate any Award made by the
Committee which Award is otherwise validly made under the Plan.  Neither the
Company nor any member of the Committee shall be liable for any action or
determination made in good faith by the Committee with respect to the Plan or
any Award thereunder.

 

3.2                               Committee Authority.  It shall be the duty of
the Committee to administer the Plan in accordance with the Plan’s provisions. 
The Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (i) determine the Eligible Persons to whom Awards shall be granted
under the Plan, (ii) prescribe the restrictions, terms and conditions of all
Awards, (iii) interpret the Plan and terms of the Awards, (iv) adopt rules for
the administration, interpretation and application of the Plan as are consistent
therewith, and interpret, amend or revoke any such rules, (v) make all
determinations with respect to a Participant’s Service and the termination of
such Service for purposes of any Award, (vi) correct any technical defect(s) or
technical omission(s) or reconcile any technical inconsistency(ies) in the Plan
or any Award thereunder and (vii) adopt such procedures and subplans as are
necessary or appropriate to permit participation in the Plan by Eligible Person
who are foreign nationals or employed outside of the United States.  The
Committee’s determinations under the Plan need not be uniform and may be made by
the Committee selectively among Participants and Eligible Persons, whether or
not such persons are similarly situated.  The Committee shall, in its
discretion, consider such factors as it deems relevant in making its
interpretations, determinations and actions under the Plan including, without
limitation, the recommendations or advice of any officer or employee of the
Company or such attorneys, consultants, accountants or other advisors as it may
select.  All interpretations, determinations, and actions by the Committee shall
be final, conclusive, and binding upon all parties.

 

3.3                               Delegation of Authority.  The Committee shall
have the right, from time to time, to delegate to one or more officers of the
Company the authority of the Committee to grant and determine the terms and
conditions of Awards granted under the Plan, subject to the requirements of
Section 157(c) of the Delaware General Corporation Law (or any successor
provision) and such other limitations as the Committee shall determine.  In no
event shall any such delegation of authority be permitted with respect to Awards
granted to any member of the Board or to any Eligible Person who is subject to
Rule 16b-3 under the Exchange Act is a covered employee under Section 162(m) of
the Code.  The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan.  In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose.  Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

 

4

--------------------------------------------------------------------------------


 

4.                                      Shares Subject to the Plan.

 

4.1                               Number of Shares Reserved.  Subject to
adjustment as provided in Section 4.5 hereof, the total number of shares of
Common Stock that are reserved for issuance under the Plan shall be 9,474,000
(the “Share Reserve”).  Each share of Common Stock subject to an Award shall
reduce the Share Reserve by one share; provided that Awards that are required to
be paid in cash pursuant to their terms shall not reduce the Share Reserve.  Any
shares of Common Stock delivered under the Plan shall consist of authorized and
unissued shares or treasury shares.

 

4.2                               Share Replenishment.  To the extent that an
Award granted under this Plan is canceled, expired, forfeited, surrendered,
settled by delivery of fewer shares than the number underlying the Award or
otherwise terminated without delivery of the shares to the Participant, the
shares of Common Stock retained by or returned to the Company will (i) not be
deemed to have been delivered under the Plan, (ii) be available for future
Awards under the Plan, and (iii) increase the Share Reserve by one share for
each share that is retained by or returned to the Company.  For the avoidance of
doubt, shares that are (i) withheld from an Award or separately surrendered by
the Participant in payment of the exercise or purchase price or taxes relating
to such an Award or (ii) not issued or delivered as a result of the net
settlement of an outstanding stock option or stock appreciation right shall not
be deemed to constitute delivered shares and will be available for future Awards
under the Plan.

 

4.3                               Awards Granted to Eligible Persons Other Than
Non-Employee Directors.  For purposes of complying with the requirements of
Section 162(m) of the Code, the maximum number of shares of Common Stock that
may be subject to (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards that vest in full or in part based on the
attainment of Performance Goals, and (iv) Restricted Stock Units that vest in
full or in part based on the attainment of Performance Goals, that are granted
to any Eligible Person other than a Non-Employee Director during any calendar
year shall be limited to 947,400 shares of Common Stock for each such Award type
individually (subject to adjustment as provided in Section 4.5 hereof).

 

4.4                               Awards Granted to Non-Employee Directors.  The
maximum number of shares of Common Stock that may be subject to Stock Options,
Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock Units and
Stock Awards granted to any Non-Employee Director during any calendar year shall
be limited to 947,400 shares of Common Stock for all such Award types in the
aggregate (subject to adjustment as provided in Section 4.5 hereof).

 

4.5                               Adjustments.  If there shall occur any change
with respect to the outstanding shares of Common Stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split or other distribution with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off or other similar corporate change or any other change
affecting the Common Stock (other than regular cash dividends to shareholders of
the Company), the Committee shall, in the manner and to the extent it considers
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made to (i) the maximum number and kind of shares of Common
Stock provided in Sections 4.1, 4.3 and 4.4

 

5

--------------------------------------------------------------------------------


 

hereof (including the maximum number of shares of Common Stock that may become
payable to a Participant provided in Sections 4.3 and 4.4 hereof), (ii) the
number and kind of shares of Common Stock, units or other rights subject to then
outstanding Awards, (iii) the exercise or base price for each share or unit or
other right subject to then outstanding Awards, (iv) the maximum amount that may
become payable to a Participant under Cash Performance Awards provided in
Section 10.6 hereof and (v) any other terms of an Award that are affected by the
event.  Notwithstanding the foregoing, (a) any such adjustments shall, to the
extent necessary, be made in a manner consistent with the requirements of
Section 409A of the Code and (b) in the case of Incentive Stock Options, any
such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code.

 

5.                                      Eligibility and Awards.

 

5.1                               Designation of Participants.  Any Eligible
Person may be selected by the Committee to receive an Award and become a
Participant under the Plan.  The Committee has the authority, in its discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted, the number of shares of
Common Stock or units subject to Awards to be granted and the terms and
conditions of such Awards consistent with the terms of the Plan.  In selecting
Eligible Persons to be Participants, and in determining the type and amount of
Awards to be granted under the Plan, the Committee shall consider any and all
factors that it deems relevant or appropriate.  Designation of a Participant in
any year shall not require the Committee to designate such person to receive an
Award in any other year or, once designated, to receive the same type or amount
of Award as granted to the Participant in any other year.

 

5.2                               Determination of Awards.  The Committee shall
determine the terms and conditions of all Awards granted to Participants in
accordance with its authority under Section 3.2 hereof.  An Award may consist of
one type of right or benefit hereunder or of two or more such rights or benefits
granted in tandem.

 

5.3                               Award Agreements.  Each Award granted to an
Eligible Person under the Plan may be represented in an Award Agreement.  The
terms of all Awards under the Plan, as determined by the Committee, will be set
forth in each individual Award Agreements as described in Section 14.1 hereof.

 

6.                                      Stock Options.

 

6.1                               Grant of Stock Options.  A Stock Option may be
granted to any Eligible Person selected by the Committee, except that an
Incentive Stock Option may only be granted to an Eligible Person satisfying the
conditions of Section 6.7(a) hereof.  Each Stock Option shall be designated on
the Date of Grant, in the discretion of the Committee, as an Incentive Stock
Option or as a Nonqualified Stock Option.  All Stock Options granted under the
Plan are intended to comply with the requirements for exemption under
Section 409A of the Code.

 

6.2                               Exercise Price.  The exercise price per share
of a Stock Option shall not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the Date of Grant.  The Committee may
in its discretion specify an exercise price per share that is higher than the
Fair Market Value of a share of Common Stock on the Date of Grant.

 

6

--------------------------------------------------------------------------------


 

6.3                               Vesting of Stock Options.  The Committee
shall, in its discretion, prescribe the time or times at which or the conditions
upon which, a Stock Option or portion thereof shall become vested and/or
exercisable.  The requirements for vesting and exercisability of a Stock Option
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of a
specified Performance Goal(s) or on such other terms and conditions as approved
by the Committee in its discretion.  The Committee may accelerate the vesting or
exercisability of any Stock Option upon a Change in Control or upon termination
of Service under certain circumstances, as set forth in the Award Agreement or
otherwise.  If the vesting requirements of a Stock Option are not satisfied, the
Award shall be forfeited.

 

6.4                               Term of Stock Options.  The Committee shall in
its discretion prescribe in an Award Agreement the period during which a vested
Stock Option may be exercised; provided, however, that the maximum term of a
Stock Option shall be ten (10) years from the Date of Grant.  The Committee may
provide that a Stock Option will cease to be exercisable upon or at the end of a
period following a termination of Service for any reason.

 

6.5                               Stock Option Exercise; Tax Withholding. 
Subject to such terms and conditions as specified in an Award Agreement, a Stock
Option may be exercised in whole or in part at any time during the term thereof
by notice in the form required by the Company, together with payment of the
aggregate exercise price and applicable withholding tax.  Payment of the
exercise price shall be made: (i) in cash or by cash equivalent acceptable to
the Committee, or, to the extent permitted by the Committee in its sole
discretion (ii) (A) in shares of Common Stock valued at the Fair Market Value of
such shares on the date of exercise, (B) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (C) by reducing the number
of shares of Common Stock otherwise deliverable upon the exercise of the Stock
Option by the number of shares of Common Stock having a Fair Market Value on the
date of exercise equal to the exercise price, (D) by a combination of the
methods described above or (E) by such other method as may be approved by the
Committee and set forth in the Award Agreement.  In addition to and at the time
of payment of the exercise price, the Participant shall pay to the Company the
full amount of any and all applicable income tax, employment tax and other
amounts required to be withheld in connection with such exercise, payable under
such of the methods described above for the payment of the exercise price as may
be approved by the Committee and set forth in the Award Agreement.

 

6.6                               Limited Transferability of Nonqualified Stock
Options.  All Stock Options shall be nontransferable except (i) upon the
Participant’s death as provided in Section 14.2 hereof and (ii) subject to prior
approval by the Committee, in the case of Nonqualified Stock Options only, for
the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act of 1933).  The transfer of a Nonqualified Stock Option may be
subject to such terms and conditions as the Committee may in its discretion
impose from time to time.  Subsequent transfers of a Nonqualified Stock Option
shall be prohibited.

 

7

--------------------------------------------------------------------------------


 

6.7                               Additional Rules for Incentive Stock Options.

 

(a)                                 Eligibility.  An Incentive Stock Option may
only be granted to an Eligible Person who is considered an employee for purposes
of Treasury Regulation §1.421-7(h) with respect to the Company or any Subsidiary
that qualifies as a “subsidiary corporation” with respect to the Company for
purposes of Section 424(f) of the Code.

 

(b)                                 Annual Limits.  No Incentive Stock Option
shall be granted to a Participant as a result of which the aggregate Fair Market
Value (determined as of the Date of Grant) of the Common Stock with respect to
which incentive stock options under Section 422 of the Code are exercisable for
the first time in any calendar year under the Plan and any other stock option
plans of the Company or any subsidiary or parent corporation, would exceed
$100,000, determined in accordance with Section 422(d) of the Code.  This
limitation shall be applied by taking Stock Options into account in the order in
which granted.

 

(c)                                  Additional Limitations.  In the case of any
Incentive Stock Option granted to an Eligible Person who owns, either directly
or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
Subsidiary, the exercise price shall not be less than one hundred ten percent
(110%) of the Fair Market Value of a share of Common Stock on the Date of Grant
and the maximum term shall be five (5) years.

 

(d)                                 Termination of Employment.  An Award of an
Incentive Stock Option may provide that such Stock Option may be exercised not
later than (i) three (3) months following termination of employment of the
Participant with the Company and all Subsidiaries (other than as set forth in
clause (ii) of this Section 6.7(d)) or (ii) one year following termination of
employment of the Participant with the Company and all Subsidiaries due to death
or permanent and total disability within the meaning of Section 22(e)(3) of the
Code, in each case as and to the extent determined by the Committee to comply
with the requirements of Section 422 of the Code.

 

(e)                                  Other Terms and Conditions;
Nontransferability.  Any Incentive Stock Option granted hereunder shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as are deemed necessary or desirable by the Committee, which terms,
together with the terms of the Plan, shall be intended and interpreted to cause
such Incentive Stock Option to qualify as an “incentive stock option” under
Section 422 of the Code.  A Stock Option that is granted as an Incentive Stock
Option shall, to the extent it fails to qualify as an “incentive stock option”
under the Code, be treated as a Nonqualified Stock Option.  An Incentive Stock
Option shall by its terms be nontransferable other than by will or by the laws
of descent and distribution, and shall be exercisable during the lifetime of a
Participant only by such Participant.

 

(f)                                   Disqualifying Dispositions.  If shares of
Common Stock acquired by exercise of an Incentive Stock Option are disposed of
within two years following the Date of Grant or one year following the transfer
of such shares to the Participant upon exercise, the Participant shall, promptly
following such disposition, notify the Company in writing of the date

 

8

--------------------------------------------------------------------------------


 

and terms of such disposition and provide such other information regarding the
disposition as the Company may reasonably require.

 

6.8                               Repricing Prohibited; Dividend Equivalent
Rights.  Subject to the anti-dilution adjustment provisions contained in
Section 4.5 hereof, without the prior approval of the Company’s stockholders,
neither the Committee nor the Board shall cancel a Stock Option when the
exercise price per share exceeds the Fair Market Value of one share of Common
Stock in exchange for cash or another Award (other than in connection with a
Change in Control) or cause the cancellation, substitution or amendment of a
Stock Option that would have the effect of reducing the exercise price of such a
Stock Option previously granted under the Plan or otherwise approve any
modification to such a Stock Option, that would be treated as a “repricing”
under the then applicable rules, regulations or listing requirements adopted by
the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed. Dividends may not be paid with respect to Stock Options
and dividend equivalent rights may not be granted with respect to the shares of
Common Stock subject to Stock Options.

 

7.                                      Stock Appreciation Rights.

 

7.1                               Grant of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted to any Eligible Person selected by the
Committee.  Stock Appreciation Rights may be granted on a basis that allows for
the exercise of the right by the Participant or that provides for the automatic
payment of the right upon a specified date or event.  Stock Appreciation Rights
shall be non-transferable, except as provided in Section 14.2 hereof.  All Stock
Appreciation Rights granted under the Plan are intended to comply with the
requirements for exemption under Section 409A of the Code.

 

7.2                               Stand-Alone Stock Appreciation Rights.  A
Stock Appreciation Right may be granted without any related Stock Option.  The
Committee shall in its discretion provide in an Award Agreement the time or
times at which or the conditions upon which, a Stock Appreciation Right or
portion thereof shall become vested and/or exercisable.  The requirements for
vesting and exercisability of a Stock Appreciation Right may be based on the
continued Service of a Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) or on such other terms and conditions as approved by the Committee in
its discretion.  If the vesting requirements of a Stock Appreciation Right are
not satisfied, the Award shall be forfeited.  The Committee may accelerate the
vesting or exercisability of any Stock Appreciation Right upon a Change in
Control or upon termination of Service under certain circumstances as set forth
in the Award Agreement or otherwise.  A Stock Appreciation Right will be
exercisable or payable at such time or times as determined by the Committee;
provided, that the maximum term of a Stock Appreciation Right shall be ten
(10) years from the Date of Grant.  The Committee may provide that a Stock
Appreciation Right will cease to be exercisable upon or at the end of a period
following a termination of Service for any reason.  The base price of a Stock
Appreciation Right granted without any related Stock Option shall be determined
by the Committee in its discretion; provided, however, that the base price per
share of any such stand-alone Stock Appreciation Right shall not be less than
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the Date of Grant.

 

9

--------------------------------------------------------------------------------


 

7.3                               Tandem Stock Option/Stock Appreciation
Rights.  A Stock Appreciation Right may be granted in tandem with a Stock
Option, either on the Date of Grant or at any time thereafter during the term of
the Stock Option.  A tandem Stock Option/Stock Appreciation Right will entitle
the holder to elect, as to all or any portion of the number of shares subject to
the Award, to exercise either the Stock Option or the Stock Appreciation Right,
resulting in the reduction of the corresponding number of shares subject to the
right so exercised as well as the tandem right not so exercised.  A Stock
Appreciation Right granted in tandem with a Stock Option hereunder shall have a
base price per share equal to the per share exercise price of the Stock Option,
will be vested and exercisable at the same time or times that a related Stock
Option is vested and exercisable, and will expire no later than the time at
which the related Stock Option expires.

 

7.4                               Payment of Stock Appreciation Rights.  A Stock
Appreciation Right will entitle the holder, upon exercise or other payment of
the Stock Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid.  Payment of the amount
determined under the foregoing may be made, as approved by the Committee and set
forth in the Award Agreement, in shares of Common Stock valued at their Fair
Market Value on the date of exercise or payment, in cash or in a combination of
shares of Common Stock and cash, subject to applicable tax withholding
requirements.

 

7.5                               Repricing Prohibited; Dividend Equivalent
Rights.  Subject to the anti-dilution adjustment provisions contained in
Section 4.5 hereof, without the prior approval of the Company’s stockholders,
neither the Committee nor the Board shall cancel a Stock Appreciation Right when
the base price per share exceeds the Fair Market Value of one share of Common
Stock in exchange for cash or another Award (other than in connection with a
Change in Control) or cause the cancellation, substitution or amendment of a
Stock Appreciation Right that would have the effect of reducing the base price
of such a Stock Appreciation Right previously granted under the Plan or
otherwise approve any modification to such Stock Appreciation Right that would
be treated as a “repricing” under the then applicable rules, regulations or
listing requirements adopted by the New York Stock Exchange or other principal
exchange on which the Common Stock is then listed. Dividends may not be paid
with respect to Stock Appreciation Rights and dividend equivalent rights may not
be granted with respect to the shares of Common Stock subject to Stock
Appreciation Rights.

 

8.                                      Restricted Stock Awards.

 

8.1                               Grant of Restricted Stock Awards.  A
Restricted Stock Award may be granted to any Eligible Person selected by the
Committee.  The Committee may require the payment by the Participant of a
specified purchase price in connection with any Restricted Stock Award.

 

8.2                               Vesting Requirements.  The restrictions
imposed on shares granted under a Restricted Stock Award shall lapse in
accordance with the vesting requirements specified by the Committee in the Award
Agreement.  The requirements for vesting of a Restricted Stock Award may be
based on the continued Service of the Participant with the Company or a
Subsidiary for a

 

10

--------------------------------------------------------------------------------


 

specified time period (or periods), on the attainment of a specified Performance
Goal(s) designed to meet the requirements for exemption under Section 162(m) of
the Code or on such other terms and conditions as approved by the Committee in
its discretion.  The Committee may accelerate the vesting of a Restricted Stock
Award upon a Change in Control or upon termination of Service under certain
circumstances, as set forth in the Award Agreement.  If the vesting requirements
of a Restricted Stock Award shall not be satisfied or, if applicable, the
Performance Goal(s) with respect to such Restricted Stock Award are not
attained, the Award shall be forfeited and the shares of Stock subject to the
Award shall be returned to the Company.

 

8.3                               Transfer Restrictions.  Shares granted under
any Restricted Stock Award may not be transferred, assigned or subject to any
encumbrance, pledge or charge until all applicable restrictions are removed or
have expired, except as provided in Section 14.2 hereof.  Failure to satisfy any
applicable restrictions shall result in the subject shares of the Restricted
Stock Award being forfeited and returned to the Company.  The Committee may
require in an Award Agreement that certificates (if any) representing the shares
granted under a Restricted Stock Award bear a legend making appropriate
reference to the restrictions imposed, and that certificates (if any)
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.

 

8.4                               Rights as Stockholder.  Subject to the
foregoing provisions of this Section 8 and the applicable Award Agreement, the
Participant shall have all rights of a stockholder with respect to the shares
granted to the Participant under a Restricted Stock Award, other than, pursuant
to the terms of the Award Agreement, the right to receive dividends and other
distributions paid or made with respect thereto.  The Committee may provide in
an Award Agreement for the payment of cash dividends and distributions to the
Participant at such times as paid to stockholders generally or at the times of
vesting of the Restricted Stock Award.  Any dividends or distributions with
respect to Restricted Stock Awards that are subject to performance-based vesting
will be subject to the same restrictions as the underlying Restricted Stock
Award.

 

8.5                               Section 83(b) Election.  If a Participant
makes an election pursuant to Section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant shall file, within thirty (30) days
following the Date of Grant, a copy of such election with the Company and with
the Internal Revenue Service, in accordance with the regulations under
Section 83 of the Code.  The Committee may provide in an Award Agreement that
the Restricted Stock Award is conditioned upon the Participant’s making or
refraining from making an election with respect to the Award under
Section 83(b) of the Code.

 

9.                                      Restricted Stock Units.

 

9.1                               Grant of Restricted Stock Units.  A Restricted
Stock Unit may be granted to any Eligible Person selected by the Committee.  The
value of each Restricted Stock Unit is equal to the Fair Market Value of the
Common Stock on the applicable date or time period of determination, as
specified by the Committee.  Restricted Stock Units shall be subject to such
restrictions and conditions as the Committee shall determine.  Restricted Stock
Units shall be non-transferable, except as provided in Section 14.2 hereof.

 

11

--------------------------------------------------------------------------------

 

9.2                               Vesting of Restricted Stock Units.  On the
Date of Grant, the Committee shall, in its discretion, determine any vesting
requirements with respect to Restricted Stock Units, which shall be set forth in
the Award Agreement.  The requirements for vesting of a Restricted Stock Unit
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods) or on such other terms and
conditions as approved by the Committee in its discretion.  In addition, a
Restricted Stock Unit may be denominated as a “Performance Stock Unit”.  The
requirements for vesting of a Restricted Stock Unit denominated as a Performance
Stock Unit may be based, in whole or in part, on the attainment of
pre-established business and/or individual Performance Goal(s) over a specified
performance period designed to meet the requirements for exemption under
Section 162(m) of the Code, or otherwise, as approved by the Committee in its
discretion.  The Committee may accelerate the vesting of a Restricted Stock Unit
upon a Change in Control or upon termination of Service under certain
circumstances, as set forth in the Award Agreement.  If the vesting requirements
of a Restricted Stock Units Award are not satisfied or, if applicable, the
Performance Goal(s) with respect to such Restricted Stock Units Award are not
attained, the Award shall be forfeited.

 

9.3                               Payment of Restricted Stock Units.  Restricted
Stock Units shall become payable to a Participant at the time or times
determined by the Committee and set forth in the Award Agreement, which may be
upon or following the vesting of the Award.  Payment of a Restricted Stock Unit
may be made, as approved by the Committee and set forth in the Award Agreement,
in cash or in shares of Common Stock or in a combination thereof, subject to
applicable tax withholding requirements.  Any cash payment of a Restricted Stock
Unit shall be made based upon the Fair Market Value of the Common Stock,
determined on such date or over such time period as determined by the Committee.

 

9.4                               Dividend Equivalent Rights.  Restricted Stock
Units may be granted together with a dividend equivalent right with respect to
the shares of Common Stock subject to the Award, which may be accumulated and
may be deemed reinvested in additional Restricted Stock Units or may be
accumulated in cash, as determined by the Committee in its discretion, and will
be paid at the time the underlying Restricted Stock Unit is payable.  Dividend
equivalent rights shall be subject to forfeiture under the same conditions as
apply to the underlying Restricted Stock Units.

 

9.5                               No Rights as Stockholder.  The Participant
shall not have any rights as a stockholder with respect to the shares subject to
a Restricted Stock Unit until such time as shares of Common Stock are delivered
to the Participant pursuant to the terms of the Award Agreement.

 

10.                               Cash Performance Awards and Performance
Criteria.

 

10.1                        Grant of Cash Performance Awards.  A Cash
Performance Award may be granted to any Eligible Person selected by the
Committee.  Payment amounts shall be based on the attainment of specified levels
of attainment with respect to the Performance Goals, including, if applicable,
specified threshold, target and maximum performance levels.  The requirements
for payment may be also based upon the continued Service of the Participant with
the Company or a Subsidiary during the respective performance period and on such
other conditions as determined by the Committee and set forth in an Award
Agreement.  With respect to Cash Performance Awards and other Awards intended to
qualify as “performance-based compensation” under

 

12

--------------------------------------------------------------------------------


 

162(m) of the Code, before the 90th day of the applicable performance period
(or, if the performance period is less than one year, no later than the number
of days which is equal to 25% of such performance period), the Committee will
determine the duration of the performance period, the Performance Criteria, the
applicable Performance Goals relating to the Performance Criteria, and the
amount and terms of payment/vesting upon achievement of the Performance Goals. 
Cash Performance Awards shall be non-transferable, except as provided in
Section 14.2 hereof.

 

10.2                        Award Agreements.  Each Cash Performance Award shall
be evidenced by an Award Agreement that shall specify the performance period and
such other terms and conditions as the Committee, in its discretion, shall
determine.  The Committee may accelerate the vesting of a Cash Performance Award
upon a Change in Control or termination of Service under certain circumstances,
as set forth in the Award Agreement.

 

10.3                        Performance Criteria.  For purposes of Cash
Performance Awards and other Awards intended to qualify as “performance-based
compensation” under 162(m) of the Code, the Performance Criteria shall be one or
any combination of the following, for the Company or any identified Subsidiary
or business unit, as determined by the Committee at the time of the Award:
(i) total stockholder return; (ii) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index; (iii) net income;
(iv) pretax earnings; (v) adjusted earnings before interest expense, taxes,
depreciation and amortization (“EBITDA”); (vi) pretax operating earnings after
interest expense and before bonuses, service fees, and extraordinary or special
items; (vii) operating margin; (viii) earnings per share; (ix) return on equity;
(x) return on capital; (xi) return on investment; (xii) operating earnings;
(xiii) working capital; (xiv) ratio of debt to stockholders’ equity;
(xv) revenue; (xvi) free cash flow (i.e., EBITDA, less cash taxes, cash
interest, net capital expenditures, mandatory payments of principal under any
credit facility, and payments under collateralized lease obligations and
financing lease obligations); (xvii) industry attendance metrics; (xviii) cash
flow from operating activities and (xix) any combination of or a specified
increase in any of the foregoing.  Each of the Performance Criteria shall be
applied and interpreted in accordance with an objective formula or standard
established by the Committee at the time the applicable Award is granted
including, without limitation, GAAP.

 

10.4                        Performance Goals.  For purposes of Cash Performance
Awards and other Awards intended to qualify as “performance-based compensation”
under 162(m) of the Code, the “Performance Goals” shall be the levels of
achievement relating to the Performance Criteria selected by the Committee for
the Award.  The Performance Goals shall be written and shall be expressed as an
objective formula or standard that precludes discretion to increase the amount
of compensation payable that would otherwise be due upon attainment of the
goal.  The Performance Goals may be applied on an absolute basis or relative to
an identified index, peer group, or one or more competitors or other companies
(including particular business segments or divisions or such companies), as
specified by the Committee.  The Performance Goals need not be the same for all
Participants.

 

10.5                        Adjustments.  At the time that an Award is granted,
the Committee may provide for the Performance Goals or the manner in which
performance will be measured against the Performance Goals to be adjusted in
such objective manner as it deems appropriate, including,

 

13

--------------------------------------------------------------------------------


 

without limitation, adjustments to reflect charges for restructurings,
non-operating income, the impact of corporate transactions or discontinued
operations, extraordinary and other unusual or non-recurring items and the
cumulative effects of accounting or tax law changes.  In addition, with respect
to a Participant hired or promoted following the beginning of a performance
period, the Committee may determine to prorate the Performance Goals and/or the
amount of any payment in respect of such Participant’s Cash Performance Awards
for the partial performance period.

 

10.6                        Maximum Amount of Cash Performance Awards.  The
maximum amount that may become payable to any one Participant during any one
calendar year under all Cash Performance Awards is limited to $3,000,000.

 

10.7                        Negative Discretion.  Notwithstanding anything else
contained in the Plan to the contrary, the Committee shall, to the extent
provided in an Award Agreement, have the right, in its discretion, (i) to reduce
or eliminate the amount otherwise payable to any Participant under an Award and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to any Participant to an amount that is less than the amount that
is otherwise payable under an Award.  The Committee may exercise the discretion
provided for by the foregoing sentence in a non-uniform manner among
Participants.  The Committee shall not have discretion to increase the amount
that is otherwise payable to any Participant under a Cash Performance Award or
other Award intended to qualify as “performance-based compensation” under
162(m) of the Code.

 

10.8                        Certification.  Following the conclusion of the
performance period of a Cash Performance Award or other Award intended to
qualify as “performance-based compensation” under 162(m) of the Code, the
Committee shall certify in writing whether the Performance Goals for that
performance period have been achieved, or certify the degree of achievement, if
applicable.

 

10.9                        Payment.  Upon certification of the Performance
Goals for a Cash Performance Award, or other Award intended to qualify as
“performance-based compensation” under 162(m) of the Code, the Committee shall
determine the level of vesting or amount of payment to the Participant pursuant
to the Award, if any.  All payments under the Plan shall generally be paid no
later than March 15 of the year following the year in which the applicable
Performance Period ends.  Notwithstanding the foregoing, Cash Performance Awards
may be paid, at the discretion of the Committee, in any combination of cash or
shares of Common Stock, based upon the Fair Market Value of such shares at the
time of payment.

 

11.                               Stock Awards.

 

11.1                        Grant of Stock Awards.  A Stock Award may be granted
to any Eligible Person selected by the Committee.  A Stock Award may be granted
for past Services, in lieu of bonus or other cash compensation, as directors’
compensation or for any other valid purpose as determined by the Committee.  The
Committee shall determine the terms and conditions of such Awards, and such
Awards may be made without vesting requirements.  In addition, the Committee
may, in connection with any Stock Award, require the payment of a specified
purchase price.

 

14

--------------------------------------------------------------------------------


 

11.2                        Rights as Stockholder.  Subject to the foregoing
provisions of this Section 11 and the applicable Award Agreement, upon the
issuance of the Common Stock under a Stock Award the Participant shall have all
rights of a stockholder with respect to the shares of Common Stock, including
the right to vote the shares and receive all dividends and other distributions
paid or made with respect thereto.

 

12.                               Change in Control.

 

12.1                        Effect on Awards.  Upon the occurrence of a Change
in Control, unless otherwise specifically prohibited under applicable law, or
unless otherwise provided in the Award Agreement, the Committee is authorized
(but not obligated) to make adjustments in the terms and conditions of
outstanding Awards, including without limitation the following (or any
combination thereof):  (a) continuation or assumption of such outstanding Awards
under the Plan by the Company (if it is the surviving company or corporation) or
by the surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for outstanding Awards (with appropriate adjustments to the type of
consideration payable upon settlement of the Awards); (c) accelerated
exercisability, vesting and/or payment under outstanding Awards immediately
prior to the occurrence of such event or upon a termination of employment
following such event; and (d) if all or substantially all of the Company’s
outstanding shares of Common Stock transferred in exchange for cash
consideration in connection with such Change in Control: (i) upon written
notice, provide that any outstanding Stock Options and Stock Appreciation Rights
are exercisable during a reasonable period of time immediately prior to the
scheduled consummation of the event or such other reasonable period as
determined by the Committee (contingent upon the consummation of the event), and
at the end of such period, such Stock Options and Stock Appreciation Rights
shall terminate to the extent not so exercised within the relevant period; and
(ii) cancellation of all or any portion of outstanding Awards for fair value (in
the form of cash, Shares, other property or any combination thereof) as
determined in the sole discretion of the Committee; provided, that, in the case
of Stock Options and Stock Appreciation Rights, the fair value may equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares of Common Stock
subject to such Awards (or, if no such consideration is paid, Fair Market Value
of the shares of Common Stock subject to such outstanding Awards or portion
thereof being canceled) over the aggregate exercise or base price, as
applicable, with respect to such Awards or portion thereof being canceled, or if
no such excess, zero; provided further, that, unless otherwise determined by the
Committee, a Participant shall not be entitled to a payment in respect of any
Stock Option or Stock Appreciation Right in connection with a Change in Control
that otherwise would be made after the fifth (5th) anniversary of consummation
of such Change in Control.

 

12.2                        Definition of Change in Control.  Unless otherwise
defined in an Award Agreement, “Change in Control” shall mean the occurrence of
one of the following events:

 

(a)                                 Any Person, other than Wanda Group or any of
its Subsidiaries, becomes the Beneficial Owner, directly or indirectly, of more
than thirty-five percent (35%) of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of its directors (the “Outstanding Company Voting Securities”)
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of

 

15

--------------------------------------------------------------------------------


 

this definition, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition of voting securities of the Company directly from
the Company, including without limitation, a public offering of securities or
(ii) any acquisition by the Company or any of its Subsidiaries of Outstanding
Company Voting Securities, including an acquisition by any employee benefit plan
or related trust sponsored or maintained by the Company or any of its
Subsidiaries.

 

(b)                                 During any period of two consecutive years,
individuals who constitute the Board as of the beginning of such period (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the beginning of such period whose election to the Board, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Incumbent Directors (including directors whose election or
nomination was previously so approved), shall be considered as though such
individual were a member of the Board as of the beginning of such two-year
period, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election or removal of any members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; provided, further, that any individual becoming a
member of the Board subsequent to the Effective Date who was designated as a
Board member by Wanda Group shall be considered as though such individual was an
Incumbent Director.

 

(c)                                  Consummation of a reorganization, merger,
or consolidation to which the Company is a party or a sale or other disposition
of all or substantially all of the assets of the Company (a “Business
Combination”), unless, following such Business Combination: (i) any individuals
and entities who were the Beneficial Owners of Outstanding Company Voting
Securities immediately prior to such Business Combination are the Beneficial
Owners, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors (or election of members of a comparable governing
body) of the entity resulting from the Business Combination (including, without
limitation, an entity which as a result of such transaction owns all or
substantially all of the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) (the “Successor
Entity”) in substantially the same proportions as their ownership immediately
prior to such Business Combination; (ii) no Person (excluding any Successor
Entity or any employee benefit plan or related trust of the Company, such
Successor Entity, or any of their Subsidiaries) is the Beneficial Owner,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or comparable governing body) of the Successor
Entity, except to the extent that such ownership existed prior to the Business
Combination; and (iii) at least a majority of the members of the board of
directors (or comparable governing body) of the Successor Entity were Incumbent
Directors (including persons deemed to be Incumbent Directors) at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination.

 

Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code with respect to the payment of “nonqualified deferred
compensation”, “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.

 

16

--------------------------------------------------------------------------------


 

13.                               Forfeiture Events.

 

13.1                        General.  The Committee may specify in an Award
Agreement at the time of the Award that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.  Such events shall include, but shall not be limited to, termination of
Service for Cause, violation of material Company policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant or other conduct by the Participant that is detrimental to the
business or reputation of the Company.

 

13.2                        Termination for Cause.

 

(a)                                 Treatment of Awards.  Unless otherwise
provided by the Committee and set forth in an Award Agreement, if (i) a
Participant’s Service with the Company or any Subsidiary shall be terminated for
Cause or (ii) after termination of Service for any other reason, the Committee
determines in its discretion either that, (1) during the Participant’s period of
Service, the Participant engaged in an act which would have warranted
termination from Service for Cause or (2) after termination, the Participant
engaged in conduct that violates any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary, such Participant’s
rights, payments and benefits with respect to an Award shall be subject to
cancellation, forfeiture and/or recoupment, as provided in Section 13.3 below. 
The Company shall have the power to determine whether the Participant has been
terminated for Cause, the date upon which such termination for Cause occurs,
whether the Participant engaged in an act which would have warranted termination
from Service for Cause or engaged in conduct that violates any continuing
obligation or duty of the Participant in respect of the Company or any
Subsidiary.  Any such determination shall be final, conclusive and binding upon
the Participant.  In addition, if the Company shall reasonably determine that a
Participant has committed or may have committed any act which could constitute
the basis for a termination of such Participant’s employment for Cause or
violates any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary, the Company may suspend the Participant’s rights to
exercise any Stock Option or Stock Appreciation Right, receive any payment or
vest in any right with respect to any Award pending a determination by the
Company of whether an act has been committed which could constitute the basis
for a termination for Cause as provided in this Section 13.2.

 

(b)                                 Definition of Cause.  Unless otherwise
defined in an Award Agreement, “Cause” shall mean:

 

(i)                                     if a Participant has an effective
employment agreement, service agreement or other similar agreement with the
Company or a Subsidiary that defines “Cause” or a like term, the meaning set
forth in such agreement at the time of the Participant’s termination of Service;
or, in the absence of such definition,

 

(ii)                                  (A) the Participant’s conviction of, or
plea of guilty or nolo contendere to, a felony, or the Participant’s commission
of an act of fraud or embezzlement against the Company or its affiliates;
(B) the Participant’s willful and material breach of any

 

17

--------------------------------------------------------------------------------


 

employment agreement between the Company or any Subsidiary and the Participant
that is economically harmful to the Company; (C) the Participant’s willful
misconduct that is economically injurious to the Company or its affiliates;
(D) the Participant’s willful failure to follow the lawful directives of the
Board; or (E) the Participant’s material failure or neglect to carry out his job
functions (other than by reason of a physical or mental impairment), that
continues after the Participant has been provided with specific notice of such
failure or neglect, and a reasonable opportunity to correct the same. For
purposes hereof, no act, or failure to act, by the Participant shall be
considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
Subsidiaries.

 

13.3                        Right of Recapture.

 

(a)                                 General.  If at any time within one (1) year
after the date on which a Participant exercises a Stock Option or Stock
Appreciation Right or on which a Stock Award, Restricted Stock Award or
Restricted Stock Units vests or becomes payable or on which a Cash Performance
Award is paid to a Participant, or on which income otherwise is realized by a
Participant in connection with an Award, (i) a Participant terminates from
Service for Cause or (ii) after termination of Service for any other reason, the
Committee determines in its discretion either that, (1) during the Participant’s
period of Service, the Participant engaged in an act which would have warranted
termination from Service for Cause or (2) after termination, the Participant
engaged in conduct that violates any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary, then any gain realized
by the Participant from the exercise, vesting, payment or other realization of
income by the Participant in connection with an Award, shall be paid by the
Participant to the Company upon notice from the Company, subject to applicable
state law.  Such gain shall be determined as of the date or dates on which the
gain is realized by the Participant, without regard to any subsequent change in
the Fair Market Value of a share of Common Stock.  The Company shall have the
right to offset such gain against any amounts otherwise owed to the Participant
by the Company (whether as wages, vacation pay or pursuant to any benefit plan
or other compensatory arrangement).

 

(b)                                 Accounting Restatement.  If a Participant
receives compensation pursuant to an Award under the Plan (whether a Stock
Option, Cash Performance Award or otherwise) based on financial statements that
are subsequently required to be restated in a way that would decrease the value
of such compensation, the Participant will, upon the written request of the
Company, forfeit and repay to the Company the difference between what the
Participant received and what the Participant should have received based on the
accounting restatement, in accordance with (i) the Company’s compensation
recovery, “clawback” or similar policy, as may be in effect from time to time
and (ii) any compensation recovery, “clawback” or similar policy made applicable
by law including the provisions of Section 945 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules, regulations and requirements
adopted thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed (the
“Policy”).  By accepting an Award hereunder, the Participant acknowledges and
agrees that the Policy shall apply to such Award, and all incentive-based
compensation payable pursuant to such Award shall be subject to forfeiture and
repayment pursuant to the terms of the Policy.  Although not required to give

 

18

--------------------------------------------------------------------------------


 

effect to the provisions of this Section 13.3(b), the Committee may, as it deems
appropriate, amend the Plan to reflect the terms of the Policy.

 

14.                               General Provisions.

 

14.1                        Award Agreement.  To the extent deemed necessary by
the Committee, an Award under the Plan shall be evidenced by an Award Agreement
in a written or electronic form approved by the Committee setting forth the
number of shares of Common Stock or Restricted Stock Units subject to the Award,
the exercise price, base price or purchase price of the Award, the time or times
at which an Award will become vested, exercisable or payable and the term of the
Award.  The Award Agreement may also set forth the effect on an Award of a
Change in Control or a termination of Service under certain circumstances.  The
Award Agreement shall be subject to and incorporate, by reference or otherwise,
all of the applicable terms and conditions of the Plan, and may also set forth
other terms and conditions applicable to the Award as determined by the
Committee consistent with the limitations of the Plan.  The grant of an Award
under the Plan shall not confer any rights upon the Participant holding such
Award other than such terms, and subject to such conditions, as are specified in
the Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement.  The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines of the Company in
effect from time to time.  In the event of any conflict between the provisions
of the Plan and any Award Agreement, the provisions of the Plan shall prevail.

 

14.2                        No Assignment or Transfer; Beneficiaries.  Except as
provided in Section 6.6 hereof or as otherwise determined by the Committee,
Awards under the Plan shall not be assignable or transferable by the
Participant, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge.  Notwithstanding the foregoing, in the event of
the death of a Participant, except as otherwise provided by the Committee in an
Award Agreement, an outstanding Award may be exercised by or shall become
payable to the Participant’s beneficiary as designated by the Participant in the
manner prescribed by the Committee or, in the absence of an authorized
beneficiary designation, by the a legatee or legatees of such Award under the
participant’s last will or by such Participant’s executors, personal
representatives or distributees of such Award in accordance with the
Participant’s will or the laws of descent and distribution.  The Committee may
provide in the terms of an Award Agreement or in any other manner prescribed by
the Committee that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.

 

14.3                        Deferrals of Payment.  The Committee may in its
discretion permit a Participant to defer the receipt of payment of cash or
delivery of shares of Common Stock that would otherwise be due to the
Participant by virtue of the exercise of a right or the satisfaction of vesting
or other conditions with respect to an Award; provided, however, that such
discretion shall not apply in the case of a Stock Option or Stock Appreciation
Right.  If any such deferral is to be permitted by the Committee, the Committee
shall establish rules and procedures relating to such deferral in a manner
intended to comply with the requirements of Section 409A of the

 

19

--------------------------------------------------------------------------------


 

Code, including, without limitation, the time when an election to defer may be
made, the time period of the deferral and the events that would result in
payment of the deferred amount, the interest or other earnings attributable to
the deferral and the method of funding, if any, attributable to the deferred
amount.

 

14.4                        No Right to Employment or Continued Service. 
Nothing in the Plan, in the grant of any Award or in any Award Agreement shall
confer upon any Eligible Person or any Participant any right to continue in the
Service of the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any of its Subsidiaries to terminate the employment
or other service relationship of an Eligible Person or a Participant for any
reason at any time.

 

14.5                        Rights as Stockholder.  A Participant shall have no
rights as a holder of shares of Common Stock with respect to any unissued
securities covered by an Award until the date the Participant becomes the holder
of record of such securities.  Except as provided in Section 4.5 hereof, no
adjustment or other provision shall be made for dividends or other stockholder
rights, except to the extent that the Award Agreement provides for dividend
payments or dividend equivalent rights.  The Committee may determine in its
discretion the manner of delivery of Common Stock to be issued under the Plan,
which may be by delivery of stock certificates, electronic account entry into
new or existing accounts or any other means as the Committee, in its discretion,
deems appropriate.  The Committee may require that the stock certificates (if
any) be held in escrow by the Company for any shares of Common Stock or cause
the shares to be legended in order to comply with the securities laws or other
applicable restrictions or should the shares of Common Stock be represented by
book or electronic account entry rather than a certificate, the Committee may
take such steps to restrict transfer of the shares of Common Stock as the
Committee considers necessary or advisable.

 

14.6                        Section 409A Compliance.  To the extent applicable,
it is intended that the Plan and all Awards hereunder comply with the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code.  In the event that any (i) provision of the Plan or an Award Agreement,
(ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an Award Agreement as the Committee deems necessary to comply with such
requirements; provided, that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant.  No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code.  Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any

 

20

--------------------------------------------------------------------------------


 

payments or benefits under the Award shall be deferred until the date that is
six months following the Participant’s termination of Service (or such other
period as required to comply with Section 409A).  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.

 

14.7                        Securities Law Compliance.  No shares of Common
Stock will be issued or transferred pursuant to an Award unless and until all
then applicable requirements imposed by Federal and state securities and other
laws, rules and regulations and by any regulatory agencies having jurisdiction,
and by any exchanges upon which the shares of Common Stock may be listed, have
been fully met.  As a condition precedent to the issuance of shares pursuant to
the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action to meet such requirements.  The Committee may impose
such conditions on any shares of Common Stock issuable under the Plan as it may
deem advisable, including, without limitation, restrictions under the Securities
Act of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares.  The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.

 

14.8                        Substitute Awards in Corporate Transactions. 
Nothing contained in the Plan shall be construed to limit the right of the
Committee to grant Awards under the Plan in connection with the acquisition,
whether by purchase, merger, consolidation or other corporate transaction, of
the business or assets of any corporation or other entity.  Without limiting the
foregoing, the Committee may grant Awards under the Plan to an employee or
director of another corporation who becomes an Eligible Person by reason of any
such corporate transaction in substitution for awards previously granted by such
corporation or entity to such person.  The terms and conditions of the
substitute Awards may vary from the terms and conditions that would otherwise be
required by the Plan solely to the extent the Committee deems necessary for such
purpose.  Any such substitute awards shall not reduce the number of shares of
Common Stock available for issuance under the Plan.

 

14.9                        Tax Withholding.  The Participant shall be
responsible for payment of any taxes or similar charges required by law to be
paid or withheld from an Award or an amount paid in satisfaction of an Award. 
Any required withholdings shall be paid by the Participant on or prior to the
payment or other event that results in taxable income in respect of an Award. 
The Award Agreement may specify the manner in which the withholding obligation
shall be satisfied with respect to the particular type of Award, which may
include permitting the Participant to elect to satisfy the withholding
obligation by tendering shares of Common Stock to the Company or having the
Company withhold a number of shares of Common Stock having a value equal to the
minimum statutory tax or similar charge required to be paid or withheld.

 

14.10                 Unfunded Plan.  The adoption of the Plan and any
reservation of shares of Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement.  Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured

 

21

--------------------------------------------------------------------------------


 

creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan.  Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

 

14.11                 Other Compensation and Benefit Plans.  The adoption of the
Plan shall not affect any other share incentive or other compensation plans in
effect for the Company or any Subsidiary, nor shall the Plan preclude the
Company from establishing any other forms of share incentive or other
compensation or benefit program for employees of the Company or any Subsidiary. 
The amount of any compensation deemed to be received by a Participant pursuant
to an Award shall not constitute includable compensation for purposes of
determining the amount of benefits to which a Participant is entitled under any
other compensation or benefit plan or program of the Company or a Subsidiary,
including, without limitation, under any pension or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.

 

14.12                 Plan Binding on Transferees.  The Plan shall be binding
upon the Company, its transferees and assigns, and the Participant, the
Participant’s executor, administrator and permitted transferees and
beneficiaries.

 

14.13                 Severability.  If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.

 

14.14                 Governing Law.  The Plan and all rights hereunder shall be
subject to and interpreted in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws, and to applicable
Federal securities laws.

 

14.15                 No Fractional Shares.  No fractional shares of Common
Stock shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities or other property shall
be paid or transferred in lieu of any fractional shares of Common Stock or
whether such fractional shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

 

14.16                 No Guarantees Regarding Tax Treatment.  Neither the
Company nor the Committee make any guarantees to any person regarding the tax
treatment of Awards or payments made under the Plan.  Neither the Company nor
the Committee has any obligation to take any action to prevent the assessment of
any tax on any person with respect to any Award under Section 409A of the Code,
Section 4999 of the Code or otherwise and neither the Company nor the Committee
shall have any liability to a person with respect thereto.

 

14.17                 Data Protection.  By participating in the Plan, each
Participant consents to the collection, processing, transmission and storage by
the Company, its Subsidiaries and any third party administrators of any data of
a professional or personal nature for the purposes of administering the Plan.

 

22

--------------------------------------------------------------------------------


 

14.18                 Awards to Non-U.S. Employees, Non-Employee Directors or
Consultants.  To comply with the laws in countries other than the United States
in which the Company or any of its Subsidiaries or affiliates operates or has
employees, Non-Employee Directors or consultants, the Committee, in its sole
discretion, shall have the power and authority to:

 

(a)                                 Determine which Subsidiaries or affiliates
shall be covered by the Plan;

 

(b)                                 Determine which employees, Non-Employee
Directors or consultants outside the United States are eligible to participate
in the Plan;

 

(c)                                  Modify the terms and conditions of any
Award granted to employees, Non-Employee Directors or consultants outside the
United States to comply with applicable foreign laws;

 

(d)                                 Take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals; and

 

(e)                                  Establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable.  Any subplans and modifications to Plan terms and
procedures established under this Section 14.18 by the Committee shall be
attached to this Plan document as appendices.

 

15.                               Term; Amendment and Termination; Stockholder
Approval.

 

15.1                        Term.  The Plan shall be effective as of the
effectiveness of the Form 8-A in connection with the Company’s initial public
offering (the “Effective Date”).  Subject to Section 15.2 hereof, the Plan shall
terminate on December 17, 2023.

 

15.2                        Amendment and Termination.  The Board may from time
to time and in any respect, amend, modify, suspend or terminate the Plan;
provided, that, no amendment, modification, suspension or termination of the
Plan shall adversely affect any Award theretofore granted without the consent of
the Participant or the permitted transferee of the Award.  The Board may seek
the approval of any amendment, modification, suspension or termination by the
Company’s stockholders to the extent it deems necessary or advisable in its
discretion for purposes of compliance with Section 162(m) or Section 422 of the
Code, the listing requirements of the New York Stock Exchange or other exchange
or securities market or for any other purpose.

 

15.3                        Re-Approval of Performance Criteria.  At the
discretion of the Board, for purposes of compliance with Section 162(m) of the
Code, the Performance Criteria (or other designated performance goals) shall
again be subject to approval by the Company’s stockholders no later than the
2018 Annual General Meeting of Stockholders.

 

23

--------------------------------------------------------------------------------
